Roberts, J.
The exceptions taken by the intervenors, to the admission of the bond in evidence, and the refusal of their charge, in relation to that evidence, are not so presented in the record as to require a decision.
The main question in the case is, as to the right of action on the bond, for title to one half of his head-right claim, executed by Moore to Howth, in 1835, to secure a location interest in the land; a title to which was prosecuted, and perfected by Howth, under the republic, and under the state, and the patent therefor, procured in 1847. This question was decided in the case of Babb v. Carroll, 21 Texas Rep. 768 ; and the rights of a party sustained, which were acquired by virtue of a bond, held under circumstances similar to those presented in this case.
The staleness of the demand, is made a ground of defence below. But seven years elapsed between the issuance of the patent, and the commencement of the suit. That is not a sufficient time, under the circumstances of this case, to bar the right of the plaintiff below to demand his rights, acquired under this contract.
Judgment affirmed.